Exhibit 10.1

AIR LEASE CORPORATION

ANNUAL CASH BONUS PLAN

 

1.

Purpose.

The purpose of the Air Lease Corporation Annual Cash Bonus Plan (the “Plan”) is
to provide annual cash awards (“Incentive Awards”) to certain officers of Air
Lease Corporation (the “Corporation”) that recognize and reward the achievement
of individual and corporate performance goals.

The Plan and any individual award are offered gratuitously at the sole
discretion of the Corporation. The Plan is intended to serve as a general guide
for determining individual awards, and does not create vested rights of any
nature nor does it constitute a contract of employment, a promise for earned
income, or a contract of any other kind. Determination of a specific award
amount does not create an earned or vested right in any Participant (as defined
below) to payment. Except as expressly provided in Section 7 of this Plan, any
award granted under this Plan is earned on the date on which such award is paid.
Nothing in the Plan restricts the Corporation’s rights to increase or decrease
the compensation of any Participant, except as otherwise required under
applicable law.

 

2.

Effective Date of Plan.

The Plan shall be effective as of January 1, 2019 (the “Effective Date”).

 

3.

Plan Administration.

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation (the “Board”), provided that the
Committee may by resolution authorize one or more officers of the Corporation to
perform any or all things that the Committee is authorized and empowered to do
or perform under the Plan, and for all purposes under this Plan, such officer or
officers shall be treated as the Committee; provided, however, that (1) the
Committee shall administer the Plan with respect to the Corporation’s Chief
Executive Officer, Executive Chairman and the other executive officers of the
Corporation who are subject to Section 16 of the Securities Exchange Act of 1934
and there shall be no delegation of any of the Committee’s authority under the
Plan with respect to the Chief Executive Officer, Executive Chairman and such
other executive officers of the Corporation, and (2) the resolution so
authorizing such officer or officers shall specify the maximum aggregate dollar
amount of all Incentive Awards such officer or officers may award pursuant to
such delegated authority. No such officer shall designate himself or herself as
a recipient of any Incentive Awards granted under authority delegated to such
officer.



--------------------------------------------------------------------------------

The Committee shall have full power and authority, subject to the provisions of
the Plan and applicable law, to (a) determine the eligible Participants and
their target percentages; (b) determine the individual and/or corporate
performance criteria and the performance goals and the relative weightings of
each criterion; (c) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it deems necessary or advisable for the
proper administration of the Plan; (d) construe, interpret and administer the
Plan and any instrument or agreement relating to the Plan; and (e) make all
other determinations and take all other actions necessary or advisable for the
administration of the Plan. Unless otherwise expressly provided in the Plan,
each determination made and each action taken by the Committee pursuant to the
Plan or any instrument or agreement relating to the Plan (a) shall be within the
sole discretion of the Committee, (b) may be made at any time, and (c) shall be
final, binding and conclusive for all purposes on all persons, including, but
not limited to, Participants in the Plan, their legal representatives and
beneficiaries and employees of the Corporation and its subsidiaries.

The foregoing means, for instance, that the same individual performance and/or
company performance in different performance periods could result in vastly
different Incentive Award payouts. Because the amount of any award is wholly
within the Committee’s discretion, the following terms and conditions serve only
as a general guide for determining amounts payable pursuant to the Plan, if any.

 

4.

Eligibility.

All officers of the Corporation and its subsidiaries (other than those officers
who are participants in another annual cash bonus plan that may be established
by the Corporation for such officers) are eligible to participate in the Plan,
but only if designated by the Committee in its sole discretion (each, a
“Participant”).

 

5.

Incentive Awards.

Participants under this Plan have the opportunity to receive a cash payment
subject to the terms and conditions of this Plan and the attainment of
performance goals established under Section 6. The Incentive Award will be based
on a specified percentage, as determined by the Committee, of a Participant’s
annual base salary (the “Target Incentive Award”); provided that the Committee
shall retain discretion to reduce or to increase the amount of the Incentive
Award otherwise payable to any one or more Participants under this Plan and to
decline to make any one or more Incentive Awards. The Committee may exercise
such discretion on any basis it deems appropriate (including, but not limited
to, its assessment of the Corporation’s performance relative to its operating or
strategic goals for the performance period and/or a Participant’s individual
performance for such period).

 

6.

Performance Criteria and Performance Goals.

Unless otherwise determined by the Committee, performance goals and performance
criteria (both individual and corporate) for each performance period shall be
established by the Committee not later than 90 days after commencement of the
performance period for which the Incentive Award is being granted. Unless
otherwise determined by the Committee, the performance period shall be the
Corporation’s fiscal year.



--------------------------------------------------------------------------------

7.

Determination & Payment of Awards.

7.1. As soon as practicable after the end of the performance period, the
Committee will determine the amount of the Incentive Award to be paid to each
Participant, based on the attainment of the performance goals as determined by
the Committee in its sole discretion and after giving effect to Section 7.2. The
Committee shall adjust the performance goals and other provisions applicable to
Incentive Awards to the extent, if any, it determines that the adjustment is
necessary or advisable to preserve the intended incentives and benefits to
reflect (a) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Corporation, (b) any change in accounting policies or
practices, (c) the effects of any special charges to the Corporation’s earnings,
or (d) any other similar special circumstances as determined in its sole
discretion.

7.2. Unless otherwise determined by the Committee, the amount of an Incentive
Award shall be pro-rated for any Participant who was on a leave of absence
during the performance period, any Participant who was not employed as of the
beginning of the performance period, any Participant who was promoted during the
performance period, and any change in Participant’s annual base salary during
the performance period.

7.3. Payments will be made as soon as reasonably practical after determination
of the amounts of the Incentive Awards, if any, by the Committee (but in no
event later than the expiration of the short-term deferral period set forth in
Treasury Regulation §1.409A-1(b)(4)). Except as provided in this Section 7, a
Participant does not earn, and shall have no right to receive, any award payment
under this Plan until that award is paid.

7.4. Except as provided in this Section 7, the payment of an Incentive Award to
a Participant with respect to a performance period shall be conditioned upon a
Participant’s employment by the Corporation on the payment date for such
Incentive Award.

7.5. Notwithstanding the foregoing and unless otherwise determined by the
Committee, the following provisions shall apply upon certain terminations of a
Participant’s employment by the Corporation. To the extent that a Participant is
entitled to an additional (or greater) Incentive Award payment in connection
with any termination of employment pursuant to the terms of an Individual
Agreement, the terms of the Individual Agreement shall apply instead of the
terms set forth below.

7.5.1. In the event of a Participant’s termination of employment by reason of
the Participant’s death, Disability or Retirement (each as defined below), the
Participant (or his or her beneficiary or estate) shall be eligible to receive a
prorated Incentive Award for the year of termination, based on actual
performance for the applicable performance period. Such prorated Incentive Award
shall be paid at the time such awards are paid to other Participants, and in all
events no later than the expiration of the short-term deferral period set forth
in Treasury Regulation §1.409A-1(b)(4).



--------------------------------------------------------------------------------

7.5.2. In the event of a Participant’s termination of employment by the
Corporation without Cause (as defined below), other than within twenty-four
(24) months following a Change in Control (as defined below), the Participant
shall be eligible to receive a pro-rated Incentive Award for the year of
termination, based on actual performance for the applicable performance period.
Such prorated Incentive Award shall be paid at the time such awards are paid to
other Participants, and in all events no later than the expiration of the
short-term deferral period set forth in Treasury Regulation §1.409A-1(b)(4).

7.5.3. In the event of a Participant’s termination of employment by the
Corporation without Cause or by the Participant for Good Reason, in each case,
within twenty-four (24) months following a Change in Control (as defined below),
the Participant shall be entitled to receive an Incentive Award equal to a
prorated portion of the Participant’s Target Incentive Award for the year of
termination. Such prorated Target Incentive Award shall be paid as soon as
reasonably practicable following the Participant’s termination of employment,
and in all events no later than thirty (30) days after the Participant’s
termination of employment.

7.6. For purposes of the Plan, the following definitions shall apply.

7.6.1. “Good Reason” shall mean, unless otherwise consented to by the
Participant:

(i) “Good Reason” as defined in any Individual Agreement;

(ii) the material reduction of the Participant’s authority, duties and
responsibilities, or the assignment to the Participant of duties materially
inconsistent with the Participant’s position or positions with the Corporation;

(iii) a reduction in the annual base salary of the Participant; or

(iv) the relocation of the Participant’s office to more than thirty-five
(35) miles from the principal offices of the Corporation.

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Participant provides to the Corporation a notice of termination on
account thereof (specifying a termination date not less than thirty (30) days
and not more than sixty (60) days after the giving of such notice) no later than
thirty (30) days after the time at which the event or condition purportedly
giving rise to Good Reason first occurs or arises, and (B) shall not be deemed
to exist at



--------------------------------------------------------------------------------

any time at which there exists an event or condition which could serve as the
basis of a termination of the Participant’s employment for Cause; and (ii) if
there exists (without regard to this clause (ii)) an event or condition that
constitutes Good Reason, the Corporation shall have thirty (30) days from the
date such notice of termination is given to cure such event or condition and, if
the Corporation does so, such event or condition shall not constitute Good
Reason hereunder.

7.6.2. “Cause” shall have the same meaning as defined in the Equity Plan.

7.6.3. “Change in Control” shall have the same meaning as defined in the Equity
Plan.

7.6.4. “Disability” shall have the same meaning as defined in the Equity Plan.

7.6.5. “Equity Plan” means the Corporation’s 2014 Equity Incentive Plan or any
successor omnibus equity incentive plan then in effect.

7.6.6. “Individual Agreement” shall have the same meaning as defined in the
Equity Plan.

7.6.7. “Retirement” shall mean a termination of a Participant’s employment
(other than by the Corporation for Cause) (i) at or after age 65 and (ii) after
5 years of service to the Corporation.

 

8.

Termination, Suspension or Modification of the Plan.

The Committee may at any time, with or without notice, terminate, suspend, or
modify the Plan in whole or in part, prospectively or retroactively without
notice or obligation for any reason (subject to applicable law and the
discretion of the Committee to take any of the foregoing action at any time and
from time to time with respect to Participants). In addition, there is no
obligation to extend the Plan or establish a replacement plan in subsequent
years. The Committee may also correct any defect or any omission or reconcile
any inconsistency in the Plan in the manner and to the extent it shall deem
desirable to carry the Plan into effect.

 

9.

Miscellaneous.

9.1. No Assignments. To the extent permitted by applicable law, no award under
this Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary, including any such liability
which is for alimony or other payments for the support of a spouse or former
spouse, or for any other relative of a Participant prior to actually being
received by the Participant or his/her designated beneficiary, and any attempt
to anticipate, alienate, sell, transfer, assign, pledge encumber, charge, or
otherwise dispose of any right to such award shall be void.



--------------------------------------------------------------------------------

9.2. No Right of Employment or Future Incentive Awards. Neither the adoption of
the Plan, the determination of eligibility to participate in the Plan for any
performance period, nor the granting or payment of an Incentive Award under the
Plan shall confer upon any Participant (i) any right to continue in the employ
of the Corporation or any of its subsidiaries or to interfere in any way with
the right of the Corporation or the subsidiary to terminate such employment at
any time or (ii) any right to be granted or paid an Incentive Award for any
future performance period.

9.3. Tax Withholding. Amounts payable under the Plan are subject to withholding
for taxes as required by applicable law.

9.4. Governing Law. The Plan and all determinations under the Plan shall be
governed by and construed in accordance with the laws of the State of
California.

9.5. Other Plans. Nothing in this Plan shall be construed as limiting the
authority of the Committee, the Board, the Corporation or any subsidiary of the
Corporation to establish any other compensation plan, or as in any way limiting
its or their authority to pay bonuses or supplemental compensation to any
persons employed by the Corporation or a subsidiary of the Corporation, whether
or not such person is a Participant in this Plan and regardless of how the
amount of such compensation or bonuses is determined.

9.6. Section 409A of the Code. The Plan is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code. If
a Participant dies following the date of termination and prior to the payment of
any amounts delayed on account of Section 409A of the Code, such amounts shall
be paid to the personal representative of the Participant’s estate, or if the
Participant has entered into an employment agreement with the Corporation
pursuant to such agreement, within thirty (30) days after the date of the
Participant’s death.

9.7. Recoupment. Any Incentive Award shall be subject to any recoupment policies
as may be adopted by the Corporation from time to time, including but not
limited to for the purpose of complying with the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and regulations thereunder promulgated by
the Securities Exchange Commission.

9.8. Payment from General Assets. The Plan shall not be funded in any way. The
Corporation shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of Incentive
Awards. To the extent any person acquires a right to receive payment under the
Plan, such right will be no greater than the right of an unsecured general
creditor of the Corporation.

Adopted by the Board of Directors November 7, 2018 and Effective January 1, 2019